Exhibit 10.1

LOGO [g66399img1.jpg]

 

--------------------------------------------------------------------------------

1700 South Patterson Boulevard

Dayton, Ohio 45479                  

PERSONAL AND CONFIDENTIAL        

November 19, 2007

Mr. Anthony Massetti

27662 Aliso Creek Road

Aliso Viejo, CA

Dear Tony:

I am pleased to offer you the position of Senior Vice President and Chief
Financial Officer of NCR Corporation (“NCR”). This offer is contingent on the
approval of NCR’s Board of Directors (the “Board”). The Board will confirm the
effective date of your appointment (your “Start Date”), which is anticipated to
be late January , 2008, following completion of your duties at your current
employer. Subject to the approval of the Board, you will be a Section 16 officer
of NCR. This position will be based in New York, and you will report directly to
me and be a member of the NCR leadership team. Other details of the offer are
set forth below.

Annual Base Salary — Your initial annual base salary will be $475,000,
commencing on your Start Date. You will be paid on a bi-weekly pay schedule, one
week in arrears. Your annual base salary can be increased to $500,000 in 2008
based on the CEO’s appraisal of your performance.

Management Incentive Plan for Executive Officers (MIP) – You will be eligible to
participate in NCR Corporation’s Management Incentive Plan for Executive
Officers (“MIP”), which provides year-end incentive awards based on the success
of NCR Corporation in meeting annual performance objectives. For 2008, which has
a payout in March 2009, you will be eligible for a target incentive award of 75%
of your base salary, with a maximum potential payout of 150% of your base
salary.

You will also have an opportunity to earn an additional 25% of your annual base
salary, if a determined “stretch objective” is met.

You will also have an opportunity to earn an additional 10% of your annual base
salary, if the Company meets certain diversity objectives.

Your 2008 award will be pro-rated for the number of calendar months, or parts
thereof, during which you are employed with NCR in 2008. Each of these award
opportunities will be based upon the Management Incentive Objectives established
by the Compensation and Human Resource Committee of the Board (the “Committee”),
and is subject to the Committee’s discretion.



--------------------------------------------------------------------------------

Your annual performance and compensation, including any future equity awards,
will be assessed and determined each year by the Committee, and are subject to
approval by the NCR Board of Directors.

Hiring Equity Award – Subject to the Committee’s approval, and effective on the
date designated by the Committee (“Equity Effective Date”), you will receive an
initial equity award with a total value of $2,475,000, of which a portion will
be in the form of performance-based restricted stock units and the remainder
will be in the form of stock options. Additional details of the grant are as
follows:

 

•  

Performance-Based Restricted Stock Units: The number of performance-based
restricted stock units (each of which represents a single share of NCR common
stock) you will receive will be determined by dividing $1,375,000 by the average
of the closing price of NCR stock for the 20 trading days immediately preceding
but not including the Equity Effective Date. The result will be rounded to the
nearest whole unit. The number of shares payable upon the vesting of the Units
is based on NCR Corporation’s performance over a three-year term, as determined
through the achievement of NCR Corporation’s cumulative net operating profit or
other established measure. Based on actual company performance, participants can
earn between 0% and 150% of the targeted number of shares at the end of the
three-year cumulative time period and upon certification by the NCR Corporation
Compensation & Human Resource Committee (the “Committee”), provided you are
still employed by NCR at that time. The Units will be subject to standard terms
and conditions determined by the Committee.

 

•  

Stock Options: NCR Corporation will grant you nonqualified options to purchase
shares of NCR Corporation common stock (the “Options”), with a value of
$1,100,000. The actual number of Options will be determined by taking the value
of the award, or $1,100,000 and dividing it by the average closing price of NCR
stock for the twenty (20) trading days immediately preceding, but not including,
the Equity Effective Date, and then dividing the result by the Black Scholes
value for 2008, as established by the NCR Controller’s Group. The result shall
be rounded to the nearest whole share. The exercise price of each option will be
equal to the closing price of NCR stock on the Equity Effective Date. The
Options will vest in 25% increments on each of the first four anniversaries of
the Equity Effective Date, subject to your continued employment with the Company
on each such anniversary date, and will expire upon the tenth anniversary of the
Equity Effective Date. The Options will be subject to standard terms and
conditions determined by the Committee.

 

•  

February 2008 Equity Grant: You will receive as part of NCR’s annual equity
program an award with a total value of $1,000,000, of which 50% will be in the
form of performance based stock units and 50% will be in the form of stock
options.

Your equity awards will be issued under the terms of NCR’s Stock Incentive Plan,
which is administered by Fidelity Investments®. The specific terms and
conditions relating to the award will be outlined in the award agreements
contained on Fidelity’s website. Within several weeks of your Equity Effective
Date, your grant will be loaded to



--------------------------------------------------------------------------------

Fidelity’s system. You can access your grant at www.netbenefits.fidelity.com.
Please review the grant information carefully, including the grant agreement,
and indicate your acceptance by clicking on the appropriate button. If you have
questions about your shares, call the Fidelity Stock Plan Services Line at
1-800-544-9354. For questions that Fidelity is unable to answer, contact NCR by
email at global.compensation@ncr.com.

Relocation - It is expected that you will move to the New York area within six
months of your Start Date (the “Relocation Period”). During the Relocation
Period and prior to your relocation, NCR will reimburse you for your actual,
reasonable rental and related housing expenses for an apartment or other
suitable temporary housing, up to a maximum of $5,000 per month, in the New York
metropolitan area. You will be eligible for relocation benefits under NCR’s
Executive Relocation Policy, which provides destination home purchase
assistance, movement of household goods, reimbursement of final move expenses
and a lump sum payment to cover home finding trips and miscellaneous expenses.
In addition, and subject to NCR’s policies with respect to relocation of its
executives, you will be eligible for the following:

 

  •  

Reimbursement for the reasonable expenses of storing your household goods for up
to 30 days;

 

  •  

Home sale assistance, as well as reimbursement up to 60 days for expenses such
as mortgage interest, real estate taxes, homeowners insurance, utilities and
maintenance if you purchase a home in the New York metropolitan area prior to
selling your existing home; and

 

  •  

A mortgage subsidy, subject to NCR’s standard policies, in the event you
purchase a home in the New York metropolitan area.

Vacation – You will eligible for four weeks of paid vacation annually, in
addition to the floating holidays provided to NCR employees in the U.S. In the
event your start date is after January 1, 2008, you will be entitled to a pro
rated number of paid vacation days for 2008, based on eligibility for four weeks
of annual vacation.

Executive Medical Exam and Financial Planning Programs – Beginning in 2008, and
subject to NCR’s continuation of the programs, you will be eligible to
participate in the Executive Medical Exam Program and the Executive Financial
Planning Program. The Executive Medical Exam Program currently provides up to
$5,000 on an annual basis for progressive, diagnostic analysis by NCR’s provider
of choice. The Executive Financial Planning Program currently provides an annual
payment of $12,000, less all applicable taxes, to be used for an executive’s
individual financial planning needs. Each of these programs is subject to
amendment or termination by NCR.

Change in Control – Subject to the approval of the Committee, you will be
eligible to participate in NCR’s current Change in Control Severance Plan for
Executive Officers in a Tier I position. Subject to the terms and conditions of
that plan, in the event of a qualified termination of employment following a
Change-In-Control (as defined in the plan), you will receive a severance benefit
of three times your base salary and bonus. This plan is subject to amendment or
termination by NCR in accordance with the terms of the plan.



--------------------------------------------------------------------------------

Other Benefits – You will be eligible to participate in other current executive
benefits that are available to our Section 16 officers and as otherwise
determined by the Committee from time to time. In addition, on your Start Date,
you will automatically receive core benefit coverage for yourself, including
health care coverage, dental care coverage, short-term and long-term disability
coverage, life insurance coverage, and accidental death and dismemberment
insurance coverage. You will then have the opportunity to design your own
personalized benefit elections through the company’s flexible benefits program.
Upon receipt of your signed offer letter, the NCR Benefits Service Center will
send you a benefits package. You will have thirty (30) days from the date your
benefits package is mailed to make your benefit elections. You also have this
same thirty (30) day period to enroll eligible dependents, whose coverage will
be made retroactive to your Start Date. Open benefits enrollment is conducted
each Fall. At that time, you will have an opportunity to make benefits elections
for the following year.

Additionally, you will be eligible to participate in the NCR Savings Plan
(401(k)) and the NCR Employee Stock Purchase Plan.

Non-Competition – By accepting this offer of employment, you agree that during
your employment with NCR and for a twelve (12) month period after termination of
employment for any reason (the “Restricted Period”), you will not yourself or
through others, without the prior written consent of the Board, (1) render
services directly or indirectly to any “Competing Organization” (as defined in
this paragraph) involving the development, manufacture, marketing, sale,
advertising or servicing of any product, process, system or service upon which
you worked or in which you participated during the last two (2) years of your
NCR employment; (2) directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any

exempt employee of NCR, its subsidiaries or affiliates to terminate his or her
employment with or otherwise cease his or her relationship with NCR, its
subsidiaries or affiliates; or (3) solicit the business of any firm or company
with which you worked during the last two (2) years of your NCR employment,
including customers of NCR. For purposes of this letter, “Competing
Organization” means any organization listed on Attachment A, as reasonably
amended on an annual basis by the Committee or me, as well as any subsidiaries
of such companies that become stand-alone companies as a result of a spin-off,
IPO or similar restructuring transaction after the date of the last update to
Attachment A.

Confidentiality and Non-Disclosure – You agree that during the term of your
employment with NCR and thereafter, you will not, except as you deem necessary
in good faith to perform your duties hereunder for the benefit of NCR or as
required by applicable law, disclose to others or use, whether directly or
indirectly, any “Confidential Information” regarding NCR. “Confidential
Information” shall mean information about NCR, its subsidiaries and affiliates,
and their respective clients and customers that is not available to the general
public or generally known in the industry and that was learned by you in the
course of your employment by NCR, including (without limitation) (i) any
proprietary knowledge, trade secrets, ideas, processes, formulas, sequences,
developments, designs, assays and techniques, data, formulae, and client and
customer lists and all papers, resumes, records (including computer records);
(ii) information regarding plans for research, development, new products,
marketing and selling, business



--------------------------------------------------------------------------------

plans, budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; (iii) information regarding the skills and compensation
of other employees of NCR, its subsidiaries and affiliates; and (iv) the
documents containing such Confidential Information; provided, however, that any
provision in any grant or agreement that limits disclosure shall not apply to
the extent such information is publicly filed with the Securities and Exchange
Commission (the “SEC”). You acknowledge that such Confidential Information is
specialized, unique in nature and of great value to NCR, and that such
information gives NCR a competitive advantage. Upon the termination of your
employment for any reason whatsoever, you shall promptly deliver to NCR all
documents, slides, computer tapes, disks and other media (and all copies
thereof) containing any Confidential Information.

Breach of Restrictive Covenants – You acknowledge and agree that the time,
territory and scope of the post-employment restrictive covenants in this letter
(the non-competition, non-solicitation, non-hire, confidentiality and
non-disclosure covenants are hereby collectively referred to as the “Restrictive
Covenants”) are reasonable and necessary for the protection of NCR’s legitimate
business interests, and you agree not to challenge the reasonableness of such
restrictions. You further acknowledge and agree that you have received
sufficient and valuable consideration in exchange for your agreement to the
Restrictive Covenants, including but not limited to your salary, equity awards
and benefits as described in this letter, and all other consideration provided
to you under the terms of this letter (subject to the Board’s approval). You
further acknowledge and agree that if you breach the Restrictive Covenants, NCR
will sustain irreparable injury and may not have an adequate remedy at law. As a
result, you agree that in the event of your breach of any of the Restrictive
Covenants, NCR may, in addition to its other remedies, bring an action or
actions for injunction, specific performance, or both, and have entered a
temporary restraining order, preliminary or permanent injunction, or order
compelling specific performance.

Arbitration – Any controversy or claim related in any way to this letter or your
employment with NCR (including, but not limited to, any claim of fraud or
misrepresentation or any claim with regard to your participation in a Change In
Control Severance Plan, if applicable), shall be resolved by arbitration on a de
novo standard pursuant to this paragraph and the then current rules of the
American Arbitration Association. The arbitration shall be held in Dayton, Ohio,
before an arbitrator who is an attorney knowledgeable of employment law. The
arbitrator’s decision and award shall be final and binding and may be entered in
any court having jurisdiction thereof. The arbitrator shall not have the power
to award punitive or exemplary damages. Issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio. Each party shall bear its own attorneys’
fees associated with the arbitration and other costs and expenses of the
arbitration shall be borne as provided by the rules of the American Arbitration
Association; provided, however, that if you are the prevailing party, you shall
be entitled to reimbursement for reasonable attorneys’ fees and expenses and
arbitration expenses incurred in connection with the dispute. If any portion of
this paragraph is held to be unenforceable, it shall be severed and shall not
affect either the duty to arbitrate or any other part of this paragraph.



--------------------------------------------------------------------------------

Tax Matters – NCR agrees to cooperate with you to amend this letter to the
extent you deem necessary to avoid imposition of any additional tax under
Section 409A of the Internal Revenue Code (and any Department of Treasury
regulations promulgated thereunder), but only to the extent such amendment would
not have a more than de minimis adverse effect on the Company.

Notwithstanding any other provision of this letter, NCR may withhold from any
amounts payable hereunder, or any other benefits received pursuant hereto, such
minimum federal, state and/or local taxes as shall be required to be withheld
under any applicable law or regulation.

This letter reflects the entire agreement regarding the terms and conditions of
your employment. Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject. This letter is not an employment
contract and should not be construed or interpreted as containing any guarantee
of continued employment.

Tony, I am excited about the contributions you can bring to NCR, and I look
forward to working with you as we build NCR’s future success.

 

Sincerely,    

/s/ William Nuti

    William Nuti     Chief Executive Officer    

/s/ Anthony Massetti

 

November 20, 2007

  Agreed and Accepted   Date   Anthony Massetti    



--------------------------------------------------------------------------------

Attachment A

LOGO [g66399img2.jpg]

For purposes of non-competition provisions in NCR benefit plans that refer to
“Competing Organizations” as identified by the Chief Executive Officer in
January of each year, the following companies are identified as “Competing
Organizations” for 2007:

 

Accenture   IBM   Retalix     Business Object   Itautec*   SAP     Carreker  
Jack Henry   SAS*     Cognos   KAL   Satyam*     D.T.*   Keba   Siebel     Data
Allegro*   Metavante   Siemens     DeLa Rue*   Metrologic   Sun Microsystems    
Dell   Micros   Tata*     Diebold   Microsoft   Tecniflex     Efmark  

Motorola

(division which

was formerly Symbol

Technologies)

  Torex*     Euronet*   Netezza   Triton     Fiserv   Omron   Unica*     Fujitsu
  Oracle   Unisys     G.R.G*   Par   Viewpointe     Getronics   Phoenix   Wincor
    Hewlett Packard   Procom   Wipro*     Hitachi   PSC       Hyosung*   Radiant
     

--------------------------------------------------------------------------------

* Addition for 2007

 

/s/ William Nuti

William Nuti Chief Executive Officer

2/28/07

Date